SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 23, 2007 AMERICAN COMMUNITY PROPERTIES TRUST (Exact name of registrant as specified in its charter) MARYLAND (State or other jurisdiction of incorporation) 1-14369 (Commission File Number) 52-2058165 (I.R.S. Employer Identification No.) 222 Smallwood Village Center St. Charles, Maryland20602 (Address of principal executive offices)(Zip Code) (301) 843-8600 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year On July 23, 2007, the Board of Trustees of American Community Properties Trust (the “Trust”) adopted amendments to Section 8 (Informal Action by Trustees) of Article III (Trustees) and Section 5 (Informal Action by Committees) of Article IV (Committees) of the Trust’s Bylaws effective January 1, 2005.The amendment authorizes the Board of Trustees and all committees thereof to consent to actions through the use of electronic transmissions to the fullest extent authorized under Maryland law. The Amended and Restated Bylaws of the Trust are attached and filed as Exhibit 3.1 to this current report of Form 8-K which includes the full text of Section 8 of Article III and Section 5 of Article IV. Item 9.01 Financial Statements and Exhibits. (c) Exhibits 3.1 Amended and Restated Bylaws of American Community Properties Trust as of January 1, 2005. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMERICAN COMMUNITY PROPERTIES TRUST (Registrant) Dated:July 24, 2007 By:/s/Cynthia L. Hedrick Cynthia L. Hedrick Executive Vice President and Chief Financial Officer
